              Case 1:95-cr-05038-DAD Document 153 Filed 11/19/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:95-CR-05038-DAD

11                                 Plaintiff,            ORDER SEALING DOCUMENTS AS SET FORTH
                                                         IN GOVERNMENT’S NOTICE
12                          v.

13   ROBERT ANTHONY SANCHEZ,

14                                Defendant.

15

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
19 Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibits 2 & 3 to Government’s

20 Opposition to Defendant’s Motion for Compassionate Release pertaining to defendant Robert Sanchez,

21 and the Government’s Request to Seal shall be SEALED until further order of this Court.

22          It is further ordered that electronic access to the sealed documents shall be limited to the United
23 States and counsel for the defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

26 the Government’s Request, sealing the Governments’s Request and Exhibits 2 & 3 serves a compelling
27 interest. The Court further finds that, in the absence of closure, the compelling interests identified by the

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          1
30    FORTH IN GOVERNMENT’S NOTICE
             Case 1:95-cr-05038-DAD Document 153 Filed 11/19/20 Page 2 of 2

 1 government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

 2 that there are no additional alternatives to sealing the Government’s Request and Exhibits 2 & 3 that

 3 would adequately protect the compelling interests identified by the government.

 4 IT IS SO ORDERED.

 5
        Dated:    November 19, 2020
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET         2
30    FORTH IN GOVERNMENT’S NOTICE
